






    
BEBE STORES, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into effective as of January 16, 2014 (the “Effective Date”), by and
between Liyuan Woo (“Executive”) and bebe stores, inc. (the “Company”).
WHEREAS, The Board of Directors of the Company (the “Board”) recognizes that
Executive’s role at the Company and that the possibility of an acquisition of
the Company or an involuntary termination can be a distraction to Executive and
can cause Executive to consider alternative employment opportunities. The Board
has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of such an event.
WHEREAS, the Board believes that it is in the best interests of the Company and
its shareholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control (as defined below) for the benefit of its stockholders.
WHEREAS, the Board believes that it is imperative to provide Executive with
severance benefits upon certain terminations of Executive’s service to the
Company that enhance Executive’s financial security and provide incentive and
encouragement to Executive to remain with the Company notwithstanding the
possibility of such an event.
WHEREAS, unless otherwise defined herein, capitalized terms used in this
Agreement are defined in Section 8 below.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the agreements set forth below, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Term of Agreement.
This Agreement shall become effective as of the Effective Date and terminate
upon the date that all obligations of the parties hereto with respect to this
Agreement have been satisfied.
2.At-Will Employment.
The Company and Executive acknowledge that Executive’s employment shall be
“at-will,” as defined under applicable law. If Executive’s employment terminates
for any reason, Executive shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement.


3.Covered Termination.
If Executive experiences a Covered Termination, and if Executive delivers to the
Company a general release of all claims against the Company and its affiliates
that becomes effective and irrevocable in accordance with Section 13(a)(v)
hereof (a “Release of Claims”), then in addition to any annual incentive bonuses
earned but not yet paid for any completed full fiscal year immediately preceding
the employment termination date and any accrued but unpaid salary, bonus,
vacation and expense reimbursement payable in accordance with applicable law,
the Company shall provide Executive with the following:




--------------------------------------------------------------------------------




(a)Severance. Executive shall be entitled to receive an amount equal to one and
a half times (1.5x) Executive’s annual base salary at the rate in effect
immediately prior to the Termination Date payable in a single cash lump sum,
less authorized deductions and applicable withholding taxes, on the first
payroll date following the date the Release of Claims becomes effective and
irrevocable.
(b)Bonus. Executive shall be entitled to receive an additional severance amount
equal to Executive’s target cash bonus opportunity for the fiscal year of
Executive’s Covered Termination, regardless of whether or not such bonus might
be or would have been realized if Employee had completed the year, payable in a
single cash lump sum, less authorized deductions and applicable withholding
taxes, on the first payroll date following the date the Release of Claims
becomes effective and irrevocable.
(c)Equity Awards. In the event such Covered Termination occurs during the twelve
(12) month period commencing on a Change in Control, then each outstanding and
unvested equity award, including, without limitation, each stock option and
restricted stock unit award, held by Executive shall automatically become vested
and, if applicable, exercisable and any forfeiture restrictions or rights of
repurchase thereon shall immediately lapse, as of immediately prior to the
Termination Date with respect to one hundred percent (100%) of the unvested
shares underlying Executive’s equity awards. In all other respects Executive’s
equity awards shall continue to be bound by and subject to the terms of their
respective agreements and equity plans.
(d)Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for, the premium for Executive and Executive’s
covered dependents, if any, through the earliest of (i) eighteen (18) months
from the Termination Date, (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s) and (iii) the date that Executive and/or Executive’s covered
dependents, if any, become no longer eligible for COBRA. After the Company
ceases to pay premiums pursuant to the preceding sentence, Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA.
(e)Outplacement Benefits. Should Executive request, the Company shall make
available to Executive outplacement services, from the time of the request to
(up to) the date eighteen (18) months from the Termination Date, the scope and
provider of which shall be selected by the Company in the Company’s sole
discretion.
(f)No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Section 3, nor, other than as
provided in Section 3(c), shall the amount of any payment hereunder be reduced
by any compensation earned by Executive as a result of subsequent employment.
4.Other Terminations.
If Executive’s service with the Company is terminated by the Company or by
Executive for any or no reason other than as a Covered Termination, then
Executive shall not be entitled to any benefits hereunder other than accrued but
unpaid salary, bonus, vacation and expense reimbursement in accordance with
applicable law and to elect any continued healthcare coverage as may be required
under COBRA or similar state law.
5.Deemed Resignation.
Upon termination of Executive’s employment for any reason, Executive shall be
deemed to have resigned from all offices and directorships, if any, and then
held with the Company or any of its affiliates, and, at the Company’s request,
Executive shall execute such documents as are necessary or desirable to
effectuate such resignations.
6.Return of Company Property.




--------------------------------------------------------------------------------




Executive hereby acknowledges and agrees that all Company Property and equipment
furnished to, or prepared by, Executive in the course of, or incident to,
Executive’s employment, belongs to the Company and shall be promptly returned to
the Company upon termination of Executive’s employment (and will not be kept in
Executive’s posses-sion or delivered to anyone else). For purposes of this
Agreement, “Company Property” includes, without limitation, all books, manuals,
records, reports, notes, contracts, lists, blueprints, and other documents, or
materials, or copies thereof (including computer files), keys, building card
keys, company credit cards, telephone calling cards, computer hardware and
software, cellular and portable telephone equipment, personal digital assistant
(PDA) devices, and all other proprietary information relating to the business of
the Company or its subsidiaries or affiliates. Following termination, Executive
shall not retain any written or other tangible material containing any
proprietary information of the Company or its subsidiaries or affiliates.
7.Limitation on Payments.
Notwithstanding anything in this Agreement to the contrary, if any payment or
distribution Executive would receive pursuant to this Agreement or otherwise
(“Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(b) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall either be (i) delivered
in full or (ii) delivered as to such lesser extent which would result in no
portion of such Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the largest payment, notwithstanding that all or some
portion the Payment may be taxable under Section 4999 of the Code. The
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control shall perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm shall provide its calculations to the Company and Executive
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive. Any reduction in payments and/or
benefits pursuant to this Section 7 will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits payable to Executive.
8.Definition of Terms.
The following terms referred to in this Agreement shall have the following
meanings:
(a)Cause. “Cause” means (i) Executive’s gross negligence or willful misconduct
in the performance of the duties and services required of Executive pursuant to
this Agreement or Executive’s employment or offer letter agreement with the
Company (the “Employment Agreement”); (ii) Executive has been convicted of a
felony; (iii) Executive has willfully refused to perform the duties and
responsibilities required of Executive under this Agreement or the Employment
Agreement which remains uncorrected for thirty (30) days following written
notice to Executive by the Company of such breach; (iv) Executive’s involvement
in a conflict of interest which is defined as any direct or indirect interest
in, connection with, or benefit from any outside activities, particularly
commercial activities, which interest might in any way adversely affect the
Company or any of its divisions, or involves a possible conflict of interest
determined by the Company and for which the Company makes a determination to
terminate the employment of Executive which remains uncorrected for thirty (30)
days following written notice to Executive by the Company of such breach; (v)
Executive has willfully engaged in conduct that Executive knows or should know
is materially injurious to the Company, or any of their respective divisions;
(vi) Executive’s material breach of any material provision of this Agreement,
the Employment Agreement, the Confidential Information Agreement (as defined
below) or




--------------------------------------------------------------------------------




corporate code or policy which remains uncorrected for thirty (30) days
following written notice to Executive by the Company of such breach; or (vii)
Executive violates the Foreign Corrupt Practices Act or other applicable United
States law. For purposes of this Section 8(a), an act or failure to act shall be
considered “willful” only if done or omitted to be done without a good faith
reasonable belief that such act or failure to act was in the best interests of
the Company.
(b)Change in Control. “Change in Control” means (i) the consummation of a merger
or consolidation of the Company with or into another entity or any other
corporate reorganization, unless fifty percent (50%) or more of the combined
voting power of the continuing or surviving entity’s equity securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were shareholders of the Company immediately prior to
such merger, consolidation or other reorganization, in substantially the same
proportions as their ownership of Company stock prior to the transaction; (ii)
the acquisition by any person or entity or group (as defined in the Securities
Exchange Act of 1934, as amended) of greater than fifty percent (50%) of the
outstanding combined voting power of the Company; or (iii) the sale, transfer or
other disposition of all or substantially all of the Company’s assets. A
transaction shall not constitute a Change in Control if (i) its sole purpose is
to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction or (ii)
the surviving or acquiring entity is a publicly traded entity and Executive
retains the same title and function in the acquiring entity following the
transaction that otherwise would have constituted a Change of Control.
Notwithstanding the foregoing, a “Change in Control” must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5).
(c)Constructive Termination. “Constructive Termination” means Executive’s
resignation from employment with the Company that is effective within
one-hundred twenty (120) days after the occurrence, without Executive’s written
consent, of any of the following: (i) a material diminution in Executive’s base
compensation that is not proportionately applicable to other officers and key
employees of the Company generally; (ii) a material diminution in Executive’s
job responsibilities or duties, provided, that any change made solely as the
result of the Company becoming a subsidiary or business unit of a larger company
in a Change in Control shall not provide for Executive’s Constructive
Termination hereunder; (iii) a material change of at least fifty (50) miles in
the geographic location at which Executive must regularly perform Executive’s
services; (iv) the failure of any acquirer of or successor to the Company to
assume this Agreement; or (v) a material breach of this Agreement or the
Employment Agreement. Notwithstanding the foregoing, a resignation shall not
constitute a “Constructive Termination” unless the condition giving rise to such
resignation continues more than thirty (30) days following Executive’s written
notice of such condition provided to the Company within ninety (90) days of the
first occurrence of such condition.
(d)Covered Termination. “Covered Termination” means the occurrence of a
Constructive Termination or the termination of Executive’s employment by the
Company other than for Cause that, in each case and to the extent necessary,
constitutes a Separation from Service (as defined below).
(e)Termination Date. “Termination Date” means the date Executive experiences a
Covered Termination.
9.Assignment and Successors.
The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates. Any successor to the Company (whether direct or indirect and whether
by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such




--------------------------------------------------------------------------------




obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 9 or which becomes bound by the terms of this
Agreement by operation of law. This Agreement shall be binding upon and inure to
the benefit of the Company, Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of Executive’s rights
or obligations may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law.
10.Notices.
Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid (or if it is sent through any other method
agreed upon by the parties), as follows:
(a)If to the Company:
Company: bebe stores, inc.
Address: 400 Valley Drive
Brisbane, CA 94005
Attn: Board of Directors
Facsimile: 415-657-4424


(b)If to Executive, at the address set forth on the signature page hereto.
(c)Or at any other address as any party shall have specified by notice in
writing to the other party.
11.Confidentiality; Non-Disparagement.
(a)Confidentiality. Executive reaffirms Executive’s commitment to remain in
compliance with the Company’s standard Proprietary Information and Inventions
Assignment Agreement (the “Confidential Information Agreement”).
(b)Non-Disparagement. Executive agrees that he shall not disparage, criticize or
defame the Company, its affiliates and their respective affiliates, directors,
officers, agents, partners, shareholders or employees, either publicly or
privately. The Company agrees that it shall not, and it shall instruct its
officers and members of its Board to not, disparage, criticize or defame
Executive, either publicly or privately. Nothing in this Section 11(b) shall
have application to any evidence or testimony required by any court, arbitrator
or government agency.
12.Dispute Resolution.
Executive and the Company agree that if any dispute, controversy or claim should
arise between Executive and the Company (including claims against its employees,
officers, directors, shareholders, agents, successors and assigns) relating or
pertaining to or arising out of Executive’s employment with the Company or this
Agreement, the dispute will be submitted exclusively to binding arbitration
before a neutral arbitrator conducted in the state of California, in accordance
with the commercial rules of the American Arbitration Association then in force.
This means that disputes will be decided by an arbitrator rather than a court or
jury, and that both Executive and the Company waive their respective rights to a
court or jury trial. Executive understands that the arbitrator’s decision will
be final and exclusive, and cannot be appealed. Notwithstanding the foregoing,
each of Executive and the Company agrees to, prior to submitting a dispute under
this




--------------------------------------------------------------------------------




Agreement to arbitration, submit, for a period of sixty (60) days, to voluntary
mediation before a jointly selected neutral third party mediator under the
auspices of JAMS, Los Angeles, resolutions center (or any successor location),
pursuant to the procedures of JAMS international mediation rules conducted in
the state of California (however, such mediation or obligation to mediate shall
not suspend or otherwise delay any termination or other action of the Company or
affect the Company’s other rights). Nothing in this Agreement is intended to
prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Notwithstanding anything herein to the contrary, Executive and the
Company each have the right to resolve any issue or dispute over intellectual
property rights by court action instead of arbitration. The Company shall bear
the costs of arbitration.
13.Miscellaneous Provisions.
(a)Section 409A.
(i)Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 3 above unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder (“Separation from
Service”) and, except as provided under Section 13(a)(ii) of this Agreement, any
such amount shall not be paid, or in the case of installments, commence payment,
until the sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.
(ii)Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (A) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (B) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
13(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.
(iii)Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
(iv)Installments. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.
(v)Release. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release of Claims, (A) the Company shall deliver the Release of Claims to
Executive within ten (10) business days following the Termination Date, (B) if
Executive fails to execute




--------------------------------------------------------------------------------




the Release of Claims on or prior to the Release Expiration Date (as defined
below) or timely revokes his acceptance of the Release of Claims thereafter,
Executive shall not be entitled to any payments or benefits otherwise
conditioned on the Release of Claims, and (C) in any case where the Termination
Date and the Release Expiration Date fall in two separate taxable years, any
payments required to be made to Executive that are conditioned on the Release of
Claims and are treated as nonqualified deferred compensation for purposes of
Section 409A shall be made in the later taxable year. For purposes of this
Section 14(a)(v), “Release Expiration Date” shall mean the date that is
twenty-one (21) days following the date upon which the Company timely delivers
the Release of Claims to Executive or, in the event that Executive’s termination
of employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is forty-five (45) days following such
delivery date. To the extent that any payments of nonqualified deferred
compensation (within the meaning of Section 409A) due under this Agreement as a
result of Executive’s termination of employment are delayed pursuant to this
Section 13(a)(v), such amounts shall be paid in a lump sum on the first payroll
date following the date that Executive executes and does not revoke the Release
of Claims (and the applicable revocation period has expired) or, in the case of
any payments subject to Section 13(a)(v)(C), on the first payroll period to
occur in the subsequent taxable year, if later.
(b)Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
(c)Amendment; Waiver. This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by Executive and a duly authorized
officer of Company. By an instrument in writing similarly executed, Executive or
a duly authorized officer of the Company, as applicable, may waive compliance by
the other party with any specifically identified provision of this Agreement
that such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.
(d)Entire Agreement. The terms of this Agreement, collectively with the
Employment Agreement and the Confidential Information Agreement, is intended by
the Parties to be the final expression of their agreement with respect to the
employment of Executive by the Company and supersede all prior understandings
and agreements, whether written or oral, including, without limitation, any
severance or change in control benefits in Executive’s offer letter agreement,
employment agreement and/or stock option agreement. The parties further intend
that this Agreement, collectively with the Employment Agreement and the
Confidential Information Agreement, shall constitute the complete and exclusive
statement of their terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.
(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(g)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instru-ment.
(Signature page follows)




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


BEBE STORES, INC.
        
By:___________________________    
Name:
Title:


EXECUTIVE
        
Liyuan Woo
    
Address:
    
    
    








